DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 10,296,252).

In regards to claims 1, 19 and 20, taking claim 1 as exemplary, Han teaches:
a storage system (fig. 1, 116), a processor (fig. 1, storage processor 120, with processing circuitry 124) coupled to memory (fig. 1 memory 126) and a non-transitory computer readable medium that stores program code that can be executed by a processor to carry out the methods described (C23:8-14)
the resource pool including multiple storage devices which are divided into at least one group with a first number of storage devices in an existing group of the at least one group not higher than an upper limit threshold of a group threshold range (C4:8-11 teaches that storage devices can be added to an initial group of devices until a predetermined maximum group size is met)
wherein the method includes:
determining, according to a determination that a second number of storage devices are added to the resource pool, a sum of the first number and the second number (C4:8-11 teaches drives can added up to the maximum drive group size)
creating a new group based on at least a portion of the second number of storage
devices according to a determination that the sum of the first number and the second number does not satisfy the group threshold range; adding another portion of the second number of storage devices to the existing group; and allocating a first portion of storage space in each of a set of shared storage devices selected from the existing group to the existing group, and a second portion of storage space in each of the set of shared storage devices to the new group. (C4:12-21 teaches that once the number of drives reaches a threshold group number, the group is split into two groups where the devices in the initial group are split between these two groups)
it should be noted that the initial amount of drives in a group would be the required minimum, after such, the number of drives that one can add is an arbitrary number.

In regards to claim 2, Han further teaches 
wherein allocating the first portion of storage space to the existing group includes: updating address mapping of the existing group based on the first portion of storage space; and
allocating the second portion of storage space to the new group includes: updating address mapping of the new group based on the second portion of storage space. (C4:22-40 teaches that RAID mapping tables are updated as part of the splitting process)

In regards to claim 3, Han further teaches 
selecting the set of shared storage devices based on the second number and the lower limit threshold. (C19:55-58 teaches the maximum threshold can be set to be at least double the minimum number of required drives, as the number of drives are split when the threshold is reached this ensures that the minimum limit can be met)

In regards to claim 4, Han further teaches 
wherein selecting the set of shared storage devices includes: selecting, according to a determination that the second number is not lower than a lower limit threshold of the group threshold range, the set of shared storage devices from the another portion of storage devices added to the existing group. (C19:55-58 teaches the maximum threshold can be set to be at least double the minimum number of required drives, as the number of drives are split when the threshold is reached this ensures that the minimum limit can be met)

In regards to claim 5, Han further teaches 
wherein selecting the set of shared storage devices includes:
selecting, according to a determination that the second number is lower than a lower limit threshold of the group threshold range, the set of shared storage devices from the
another portion of storage devices added to the existing group and the first number of storage devices. (C19:55-58 teaches the maximum threshold can be set to be at least double the minimum number of required drives, as the number of drives are split when the threshold is reached this ensures that the minimum limit can be met)

In regards to claim 6, Han further teaches 
wherein selecting the set of shared storage devices from the first number of storage devices includes: determining, based on the second number and the group threshold range, a target number of shared storage devices in the set of shared storage devices and from the first number of storage devices; (C19:55-58 teaches the maximum threshold can be set to be at least double the minimum number of required drives, as the number of drives are split when the threshold is reached this ensures that the minimum limit can be met)
and selecting, based on a workload of each of the first number of storage devices, at least one storage device satisfying the target number from the first number of storage devices. (C20:20-61 teaches that drives that require the least amount of data to be relocated are assigned to the first group up to the point that the first group size is met and then the remainder of the drives are assigned to the second group)

In regards to claim 7, Han further teaches 
wherein selecting the at least one storage device satisfying the target number includes: migrating data in the selected at least one storage device to another storage device in the first number of storage devices according to a determination that idle storage space of the selected at least one storage device is in a proportion less than a threshold proportion. (C20:20-61 teaches that drives that require the least amount of data to be relocated are assigned to the first group up to the point that the first group size is met and then the remainder of the drives are assigned to the second group. C4:22-40 teaches that RAID mapping tables are updated as part of the splitting process and that data is migrated between groups accordingly)

In regards to claim 8, Han further teaches
for a given shared storage device in the set of shared storage devices, determining the second portion of storage space from idle storage space of the given shared storage device; and determining the first portion of storage space from a storage space other than the second portion of storage space in the given shared storage device.  (C23:63-C24:18 teaches that the amount of free extents (idle storage space) can be taken into account when splitting a group.)

In regards to claim 9-15 they are substantially similar to claims 2-8 respectively and are rejected for the same reasons.  It should be noted that number of drives that can be added to an initial group (i.e. a second number or third number) is an arbitrary number as one can continuously add more drives to the system.

In regards to claim 16, Han further teaches
performing load balancing for data in storage devices in either of the existing group and the new group. (C23:63-C24:18 teaches that the amount of free extents (idle storage space) can be taken into account when splitting a group.)

In regards to claim 17, Han further teaches
wherein the upper limit threshold and a lower limit threshold of the group threshold range respectively define an upper limit and a lower limit of the number of storage devices in each group of the at least one group, and the lower limit threshold is determined based on a stripe width of the storage system and the number of backup storage devices. (C19:23-58 teaches that the lower limit threshold is set based on the RAID type (i.e. strip width required to get the desired protection provided by the RAID type selected) plus any additional drives to provide spare extents.  The maximum drive limit may be set to at least twice the minimum required)

In regards to claim 18, Han further teaches
wherein the number of storage devices in each group other than the existing group of the at least one group is equal to the upper limit threshold, respectively.  (C4:8-11 teaches that storage devices can be added to an initial group of devices until a predetermined maximum group size is met, i.e. additional drives can continuously be added)





	EXAMINER’S NOTE
	Examiner has cited particular paragraphs, figures, and/or columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han (US 10,126,988) discloses additional aspects related to the assigning drives to partnership groups
Agarwala (US 2015/0256432) discloses dynamically reconfiguring storage pool resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137